DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is in response to the applicant’s RCE filing on 05/02/2022.
Applicant’s cancelation of claims 1-11 is acknowledged and require no further examining.  Claims 12-23 are pending and examined below.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 05/02/2022 has been entered.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the pickers corresponding to said number of magazines are located simultaneously in the seal pick-up position at a corresponding magazine so that a plurality of seals are picked up simultaneously by said number of pickers as stated in claim 12 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked.
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 12-23 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Regarding claim 12, the phrase “from a pick-up position” renders claim 12 vague and indefinite because it appears to contradict the prior features.  Prior to the quoted phrase, the seals are disclosed to be dispended from an outlet at the bottom of the magazine.  The term “pick-up” implies an upward motion when picking.  It is unclear how the picker conducts a upward motion when receiving the seal from the bottom of the magazine.  For examining purposes, the phrase is interpreted as “from a retrieving position”
Claims 13-20 are dependent of claim 12 and include all the same limitations.
Regarding claim 21, the phrase “picking up a seal from each of said outlets” renders claim 21 vague and indefinite because it appears to contradict the prior features.  Prior to the quoted phrase, the seals are disclosed to be dispended from an outlet at the bottom of the magazine.  The term “pickup” implies an upward motion when picking.  It is unclear how the picker conducts a upward motion when receiving the seal from the bottom of the magazine.  For examining purposes, the phrase is interpreted as “retrieving a seal from each of said outlets”.
Claim 22 is dependent of claim 21 and include all the same limitations.
Regarding claim 23, the phrase “from a pick-up position” renders claim 23 vague and indefinite because it appears to contradict the prior features.  Prior to the quoted phrase, the seals are disclosed to be dispended from an outlet at the bottom of the magazine.  The term “pick-up” implies an upward motion when picking.  It is unclear how the picker conducts a upward motion when receiving the seal from the bottom of the magazine.  For examining purposes, the phrase is interpreted as “from a retrieving position”

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 12-19 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over reference Foldesi et al. (4816110) in view of reference Komp (7194849).
Regarding claim 12, Foldesi et al. disclose a seal feeding station (10) for feeding closing seals (22) for closing containers (13), the station comprising:
a plurality of magazines (23) of seals (22),
wherein each magazine being provided with an outlet at the bottom (43) from which said seals (22) are taken individually; and
a seal feeding carousel (17) for feeding seals (22) configured to rotate with a continuous motion with respect to a first central rotation axis (19),
wherein said carousel (17) is provided with a plurality of pickers (24) radially spaced apart from said first rotation axis (19),
wherein said pickers (24) being further individually rotatable about a second rotation axis (76) which is not parallel to said first rotation axis (19), so that during the rotation of the seal feeding carousel (17) at least one picker (24) rotates about the second axis (76) from a seal retrieve position (Figure 5), in which the picker (24) faces said outlet at the bottom (43) of the magazine (23) in order to take a respective seal (22), to a release position (Figure 6), in which the picker is rotated 180° around said second rotation axis (76) with respect to said pick-up position (Figure 5) and in which the picker releases the seal (22), and
wherein the number of magazines (23) of seals is fixed relative to the pickers (24), and
wherein the seal feeding station (10) comprises means for rotating (73) the pickers (24).
(Figures 3-6 and Column 2 lines 37-43, 59-68, Column 3 lines 4-13, 61-67, Column 5 lines 5-26, Column 8 lines 44-46)
However, Foldesi et al. do not disclose a number of pickers corresponding to the number of magazines are located simultaneously in the seal pick-up position at a corresponding magazine so that a plurality of seals are picked up simultaneously.
Komp disclose an apparatus comprising: a plurality of magazines (28, 29); and a plurality of pickers (37, 38), wherein each picker (37, 38) is arranged to be situated parallel to the outlet of a respective magazine (28, 29) to receive an article, and wherein the a number of pickers (37, 38) corresponding to said number of magazines (28, 29) are located simultaneously in a pick-up position at a corresponding magazine so that a plurality of articles are picked up simultaneously. (Figure 2 and Column 2 lines 17-19, 34-39)
It would have been obvious to the person of ordinary skill in the art, before the effective filing date of the applicant’s claimed invention, to have modified the station of Foldesi et al. by incorporating simultaneous transfer of seals as taught by Komp, since column 3 lines 28-31 of Komp states such a modification would allow the station operate on multiple containers simultaneously.
Regarding claim 13, Foldesi et al. modified by Komp disclose the second rotation axis (Foldesi – 76) is directed substantially radially with respect to said first rotation axis (Foldesi – 19). (Foldesi – Column 5 lines 24-26)
Regarding claim 14, Foldesi et al. modified by Komp disclose said outlet at the bottom (Foldesi et al. – 43) of said at least one magazine (Foldesi et al. – 23) of seals (Foldesi et al. – 22) is adapted to keep the seal (Foldesi et al. – 22) that is taken from said outlet in a position that is substantially parallel to a rotation plane of said carousel (Foldesi et al. – 17) for feeding seals (Foldesi et al. – 22). (Foldesi et al. – Figures 5-6 and Column 3 lines 64-67)
Regarding claim 15, Foldesi et al. modified by Komp disclose the pickers (Foldesi et al. – 24) are configured to rotate through 180 degrees about the second rotation axis (Foldesi et al. – 76) from the pick-up position (Foldesi et al. – Figure 5) to said release position (Foldesi et al. – Figure 6) and vice versa. (Foldesi et al. – Column 5 lines 5-26)
Regarding claim 16, Foldesi et al. modified by Komp disclose the pickers (Foldesi et al. – 24) are configured to rotate around the second axis (Foldesi et al. – 76) and carried by the carousel (Foldesi et al. – 17) around the first axis (Foldesi et al. – 19). (Foldesi et al. – Column 2 lines 59-63, Column 5 lines 5-26)  Therefore, the pickers are interpreted to travel along an arc describing a portion of a cycloid.
Regarding claim 17, Foldesi et al. modified by Komp is interpreted to disclose the outlet at the bottom (Foldesi et al. – 43) of said at least one magazine (Foldesi et al. – 23) is arranged at a cusp of said cycloid, so that in said pick-up position the picker (Foldesi et al. – 24) extracts a seal (Foldesi et al. – 22) from said magazine (Foldesi et al. – 23) at substantially nil instantaneous speed. (Foldesi et al. – Figure 5 and Column 5 lines 5-26)
Regarding claim 18, Foldesi et al. modified by Komp disclose the cycloid portion corresponds to a semi-cycloid. (Foldesi et al. – Column 5 lines 5-26)
Regarding claim 19, Foldesi et al. modified by Komp disclose each magazine (Foldesi et al. – 23) comprises at least one portion in which said seals (Foldesi et al. – 22) are stacked extending away from said outlet at the bottom (Foldesi et al. – 43), wherein means of rotation (Foldesi et al. – 73) of the pickers (Foldesi et al. – 24) being configured to make said number of pickers (Foldesi et al. – 24) that corresponds to said number of magazines (Foldesi et al. – 23) simultaneously describe a cycloid portion, so that the respective cusps of the cycloid coincide with the respective outlets at the bottom (Foldesi et al. – 43) of the magazine (Foldesi et al. – 2). (Foldesi et al. – Column 5 lines 5-26, Column 8 lines 44-46) (Komp – Column 2 lines 17-19, 34-39)
Regarding claim 23, Foldesi et al. disclose a seal feeding station (10) for feeding closing seals (22) for closing containers (13), the seal feeding station (10) comprising:
a plurality of magazines (23) of seals (22),
wherein each of the plurality of magazines (23) being provided with an outlet at the bottom (43) from which said seals (22) are taken individually; and
a seal feeding carousel (17) for feeding seals (22) which is configured to rotate with a continuous motion about a first central rotation axis (19) and which provided with a plurality of pickers (24) radially spaced apart from said first rotation axis (19),
wherein said pickers (24) being further individually rotatable about a respective second rotation axis (76) which is directed radially with respect to said first rotation axis (19) of the seal feeding carousel (17), so that during the continuous rotation of the seal feeding carousel (17) about the first rotation axis (19) the pickers (24) rotate about the respective second rotation axis (76) from a seal retrieve position (Figure 5), in which said pickers (24) face the outlet at the bottom (42) of the magazine (23) in order to take a seal (22), to a release position (Figure 6) suitable for releasing the seal (22); and
means for rotating (73) the pickers (24).
(Figures 3-6 and Column 2 lines 37-43, 59-68, Column 3 lines 4-13, 61-67, Column 5 lines 5-26, Column 8 lines 44-46)
However, Foldesi et al. do not disclose a number of pickers corresponding to the number of magazines are located simultaneously in the seal pick-up position at a corresponding magazine so that a plurality of seals are picked up simultaneously.
Komp disclose an apparatus comprising: a plurality of magazines (28, 29); and a plurality of pickers (37, 38), wherein each picker (37, 38) is arranged to be situated parallel to the outlet of a respective magazine (28, 29) to receive an article, and wherein the a number of pickers (37, 38) corresponding to said number of magazines (28, 29) are located simultaneously in a pick-up position at a corresponding magazine so that a plurality of articles are picked up simultaneously. (Figure 2 and Column 2 lines 17-19, 34-39)
It would have been obvious to the person of ordinary skill in the art, before the effective filing date of the applicant’s claimed invention, to have modified the station of Foldesi et al. by incorporating a plurality of magazines as taught by Komp, since column 3 lines 28-31 of Komp states such a modification would allow the station operate on multiple containers simultaneously.

Claims 20-22 are rejected under 35 U.S.C. 103 as being unpatentable over reference Foldesi et al. (4816110) in view of reference Komp (7194849) as applied to claim 12 above, and further in view of reference McKee et al. (5157897).
Regarding claim 20, Foldesi et al. modified by Komp disclose a packaging line comprising a station (Foldesi et al. – 10) for feeding seals according to claim 12. (Foldesi et al. – Figures 3-6 and Column 2 lines 37-43, 59-68, Column 3 lines 4-13, 61-67, Column 5 lines 5-26, Column 8 lines 44-46)( Komp – Figure 2 and Column 2 lines 17-19, 34-39)
However, Foldesi et al. modified by Komp do not disclose a sealing carousel.
McKee et al. disclose a packing line (Figure 1) comprising:
a sealing carousel (18) for sealing containers which rotates with a continuous motion and which comprises a plurality of sealing heads (20) along its peripheral region which are adapted to stably couple a closing seal (12) on a container; and
a seal feeding station (14) for feeding seals (12),
wherein a pitch circle of said seal feeding station (14) interacts a pitch circle of said sealing carousel (18) in at least one point.
(Figure 1 and Column 3 lines 29-45)
It would have been obvious to the person of ordinary skill in the art, before the effective filing date of the applicant’s claimed invention, to have modified the packaging line of Foldesi et al. by incorporating the sealing carousel as taught by McKee et al., since column 1 lines 61-64 of McKee et al. states such a modification would allow the packaging line to apply a screw caps to said containers.
Regarding claim 21, Foldesi et al. disclose a method of sealing containers, the method including the following steps:
providing a plurality of magazines (23) of seals (22) which is provided with an outlet at the bottom (43) and with a seal feeding carousel (17) for feeding seals (22),
wherein the seal feeding carousel (17) for feeding seals (22) rotates with respect to a first central rotation axis (19) and is provided with a plurality of pickers (24) which are radially spaced apart around said first rotation axis (19),
wherein said plurality of magazines (23) are fixed relative to the plurality of pickers (24)
wherein said pickers (24) further being individually rotatable about a second rotation axis (76) which is not parallel to said first rotation axis (19) of the seal feeding carousel (17);
rotating said seal feeding carousel (17) for feeding seals with a continuous motion about said first axis (19);
during said rotation of the seal feeding carousel (17), retrieving a seal (22) from said outlet at the bottom (43) by way of a respective picker (24) of said plurality of pickers (24);
during said rotation of the seal feeding carousel (17), rotating said picker (24) about said second axis (76) to a release position (Figure 6). 
(Figures 3-6 and Column 2 lines 37-43, 59-68, Column 3 lines 4-13, 61-67, Column 5 lines 5-26, Column 8 lines 44-46)
However, Foldesi et al. do not disclose a number of pickers corresponding to the number of magazines are located simultaneously in the seal pick-up position at a corresponding magazine so that a plurality of seals are picked up simultaneously, and do not disclose releasing said seal to a sealing carousel that is laterally adjacent to said seal feeding carousel for feeding seals.
Komp disclose an apparatus comprising: a plurality of magazines (28, 29); and a plurality of pickers (37, 38), wherein each picker (37, 38) is arranged to be situated parallel to the outlet of a respective magazine (28, 29) to receive an article, and wherein the a number of pickers (37, 38) corresponding to said number of magazines (28, 29) are located simultaneously in a pick-up position at a corresponding magazine so that a plurality of articles are picked up simultaneously. (Figure 2 and Column 2 lines 17-19, 34-39)
It would have been obvious to the person of ordinary skill in the art, before the effective filing date of the applicant’s claimed invention, to have modified the station of Foldesi et al. by incorporating simultaneous transfer of seals as taught by Komp, since column 3 lines 28-31 of Komp states such a modification would allow the station operate on multiple containers simultaneously.
McKee et al. disclose a packing line (Figure 1) comprising:
a sealing carousel (18) for sealing containers which rotates with a continuous motion and which comprises a plurality of sealing heads (20) along its peripheral region which are adapted to stably couple a closing seal (12) on a container; and
a seal feeding station (14) for feeding seals (12),
wherein a pitch circle of said seal feeding station (14) interacts a pitch circle of said sealing carousel (18) in at least one point.
(Figure 1 and Column 3 lines 29-45)
It would have been obvious to the person of ordinary skill in the art, before the effective filing date of the applicant’s claimed invention, to have modified the packaging line of Foldesi et al. by incorporating the sealing carousel as taught by McKee et al., since column 1 lines 61-64 of McKee et al. states such a modification would allow the packaging line to apply a screw caps to said containers.
Regarding claim 22, Foldesi et al. modified by Komp and McKee et al. disclose said second axis (Foldesi et al. – 76) is directed radially with respect to said first axis (Foldesi et al. – 19). (Foldesi et al. – Column 5 lines 5-26)  Foldesi et al. modified by Komp and McKee et al. also disclose the pickers (Foldesi et al. – 24) are configured to rotate around the second axis (Foldesi et al. – 76) and carried by the seal feeding carousel (Foldesi et al. – 17) around the first axis (Foldesi et al. – 19). (Foldesi et al. – Column 2 lines 59-68)  Therefore, the pickers are interpreted to travel along an arc-like cycloid trajectory.

Response to Arguments
The Amendments filed on 05/02/2022 have been entered.  Applicant’s cancelation of claims 1-11 is acknowledged and require no further examining.  Claims 12-23 are pending in the application.

In response to the arguments of the objections towards the Drawings, Examiner finds the arguments not persuasive.
Applicant states:
Subsequently, at page 17 of the Office Action, the Examiner states that the previous response overcame the drawing amendments.

The amendments to the Drawings pertaining to the plurality of pickers, sealing carousel, and the sealing heads did overcome the previous objections of the Drawings.  The objections that were withdrawn did not pertaining to the newly added feature of the pickers simultaneously picking up a plurality of seals.  In other words, new Drawing objections are created in response to the new features added to the claims.
Applicant states:
Specifically, the Office Action alleges that the pickers are not illustrated.

The objection to the Drawings does not pertain to just illustrating the pickers.  The objection to the Drawings pertains to the Drawings not showing the claimed feature of the pickers corresponding to said number of magazines are located simultaneously in the seal pick-up position at a corresponding magazine so that a plurality of seals are picked up simultaneously by said number of pickers.
Applicant states:
Next, Applicant respectfully submits that according to U.S. practice, drawings are not always necessary in order for one of ordinary skill in the art to understand the invention.

While not all features are required to be shown in a drawings, all claimed features must be shown in the drawings.  “The drawing in a nonprovisional application must show every feature of the invention specified in the claims.” [MPEP 608.02(d)]

In response to the arguments of the rejections under 35 U.S.C 112(b), in view of the amendments to the Claims, Examiner withdraws the 112(b) rejections.

In response to the arguments of the rejections under 35 U.S.C. 103 with reference Rea et al. (2016/0009427) modified by reference Komp (7194849), in view of the amendments to the claims, Examiner withdraws the 103 rejections.  However, upon further consideration, a new ground(s) of rejection is made in view of references Foldesi et al. (4816110) and McKee et al. (5157897)

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICK B FRY whose telephone number is (571)272-0396.  The examiner can normally be reached on Mon-Thur 7am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thanh Truong can be reached on (571) 272-4472.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/PATRICK B FRY/Examiner, Art Unit 3731                                                                                                                                                                                                        June 3, 2022

/THANH K TRUONG/Supervisory Patent Examiner, Art Unit 3731